                                                                                  7/3/2019
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION


JOHN DOE,                                        )
                                                 )         Civil Action No. 3:19CV00038
     Plaintiff,                                  )
                                                 )
v.                                               )                     ORDER
                                                 )
THE RECTOR & VISITORS OF THE                     )
UNIVERSITY OF VIRGINIA, et al.,                  )       By:     Hon. Glen E. Conrad
                                                 )               Senior United States District Judge
     Defendants.                                 )
                                                 )


     Finding good cause, and on agreement of the parties, the following schedule is established:

     1) The plaintiff shall file a supplemental brief in support of the pending motion by no

         later than July 19, 2019;

     2) The defendants shall file any reply thereto by no later than August 2, 2019;

     3) The plaintiff’s final response thereto shall be filed by no later than August 9, 2019;

         and

     4) This matter is scheduled for a hearing on the plaintiff’s remaining request for

         injunctive relief in Charlottesville at 1:30 p.m. on Wednesday, August 21, 2019.

      The Clerk is directed to certify copies of this order to all parties.

               ENTERED: July 3, 2019


                                                      /s/ Glen E. Conrad
                                                     Senior United States District Judge
